BILLIE J. BORSCHNACK,                                   )
                                                        )
                    Movant-Appellant,                   )
                                                        )
           vs.                                          )     No. SD36451
                                                        )     Filed: October 29, 2020
STATE OF MISSOURI,                                      )
                                                        )
                    Respondent-Respondent.              )


                   APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

                                       Honorable Joe Z. Satterfield, Judge


AFFIRMED

           Billie J. Borschnack (“Borschnack”), appeals from the motion court’s denial of Rule 29.151

relief. In one point on appeal, Borschnack argues that the motion court clearly erred in finding

that “appointed counsel” did not abandon Borschnack, and that retained counsel’s subsequent

amended motion was untimely. Finding no merit to this point, we affirm the judgment of the

motion court.



1
    All rule references are to Missouri Court Rules (2016).
                              Factual and Procedural Background

       We recite the facts in accord with the findings of the motion court, including those as to

credibility. See Hosier v. State, 593 S.W.3d 75, 81 (Mo. banc 2019). We recite such other material

as necessary for context to our instant disposition.

       This case involves multiple proceedings relating to the application of Rule 29.15, and a

preliminary discussion of that rule is necessary to frame the procedural and substantive import of

the more particular facts and litigation history attending this matter. Our Supreme Court set out

the following overview of Rule 29.15 in Price v. State, 422 S.W.3d 292 (Mo. banc 2014):

       [T]here is no federal constitutional right to post-conviction proceedings.
       [Pennsylvania v.] Finley, 481 U.S. [551,] 557, 107 S. Ct. 1990 [95 L. Ed. 2d 539
       (1987)]. Because the state is not compelled to provide such proceedings, it is not
       required by the federal constitution to provide counsel to indigent inmates when the
       state—in its discretion—makes such proceedings available. Smith, 887 S.W.2d at
       602. Under the predecessor to Rule 29.15, however, this Court decided that
       appointing counsel for all indigent inmates who assert post-conviction claims was
       the best way to further the purpose of ensuring thorough review without undue
       delay in achieving finality of criminal convictions. Fields v. State, 572 S.W.2d 477,
       483 (Mo. banc 1978) (‘Finality is a central aspect of rule 27.26. If a meritorious
       collateral claim exists, the rule is designed to bring it to the fore promptly and
       cogently’).

               Rule 29.15(e) continues this policy and provides that counsel will be
       appointed for all indigent inmates if, but only after, the inmate timely files his initial
       motion. The lack of any constitutional right to counsel in post-conviction
       proceedings, however, precludes claims based on the diligence or competence of
       post-conviction counsel (appointed or retained), Reuscher v. State, 887 S.W.2d 588,
       590 (Mo. banc 1994), and such claims are ‘categorically unreviewable.’ Eastburn
       [v. State], 400 S.W.3d [770,] 774 [(Mo. banc 2013)]; State v. Ervin, 835 S.W.2d
905, 929 (Mo. banc 1992) (same); Lingar v. State, 766 S.W.2d 640, 641 (Mo. banc
       1989) (same). With two such important policies (i.e., the Court’s decision to
       provide counsel for all indigent inmates and the Court’s steadfast refusal to
       acknowledge claims based on the ineffectiveness of post-conviction counsel), a
       collision was bound to occur. Luleff [v. State, 807 S.W.2d 495 (Mo. banc 1991)]
       and Sanders [v. State, 807 S.W.2d 493 (Mo. banc 1991)] mark the Court’s
       resolution of that conflict.




                                                   2
               When counsel is appointed under Rule 29.15(e), this rule requires this
       counsel to investigate the claims raised in the inmate’s timely initial motion and
       then file either an amended motion or a statement explaining why no amended
       motion is needed. Performance of these duties is essential because the limited
       scope of appellate review under Rule 29.15(j) assumes that ‘the motion court and
       appointed counsel will comply with all provisions of the rule.’ Luleff, 807 S.W.2d
       at 497–98. Therefore, Luleff balances the Court’s need to enforce the requirements
       of Rule 29.15(e) and its unwillingness to allow ineffective assistance claims
       regarding post-conviction counsel by holding that a ‘complete absence of
       performance’ by appointed counsel is tantamount to a failure of the motion court to
       appoint counsel under Rule 29.15(e) in the first instance. Id. at 498. Under either
       scenario, the integrity of the procedures set forth in the rule are compromised and
       the case cannot proceed as Rule 29.15(e) intends. Id. Accordingly, Luleff holds
       that the only way to restore the motion court and parties to the position Rule
       29.15(e) intends for them is for the motion court to appoint new counsel and allow
       additional time for this counsel to perform the duties required by Rule 29.15(e). Id.
       at 497–98.

               In Sanders, decided the same day as Luleff, there was no ‘complete absence
       of performance’ by appointed counsel. Instead, appointed counsel decided that an
       amended motion was necessary to raise all of the inmate’s claims properly, but then
       failed to file the amended motion in a timely manner. Sanders, 807 S.W.2d at 494-
       95. Under this Court’s prior cases and the language of the rule, the amended motion
       should have been dismissed and the inmate allowed to proceed only on the claims
       raised in his timely initial motion. Id. at 494. The Court refused to take this
       approach, however. Instead, Sanders holds that the purposes of Rule 29.15(e) are
       frustrated as much by appointed counsel’s failure to follow through with a timely
       amendment as by the ‘complete absence of performance’ in Luleff. Id. Rather than
       have the motion court appoint new counsel as in Luleff, however, Sanders holds
       that the motion court need only treat the tardy amendment as timely in order to
       restore the intended effect of Rule 29.15(e). Id.

               Accordingly, the rationale behind the creation of the abandonment doctrine
       in Luleff and Sanders was not a newfound willingness to police the performance of
       postconviction counsel generally. Instead, the doctrine was created to further the
       Court’s insistence that Rule 29.15(e) be made to work as intended. Extensions of
       this doctrine that do not serve this same rationale must not be indulged.

Price, 422 S.W.3d at 297-98.

                                         Litigation History

       Following a bench trial, Borschnack was convicted of first-degree assault. Borschnack

was sentenced to fifteen years in prison, as a prior and persistent offender.



                                                 3
       Borschnack filed his direct appeal to this Court, and we affirmed his conviction in an

unpublished statement. State v. Borschnack, SD33932. Mandate was issued on March 3, 2016.

       On April 29, 2016, Borschnack timely filed his pro se “Motion to Vacate, Set Aside or

Correct the Judgment or Sentence,” along with his “Forma Pauperis Affidavit.”

       On May 3, 2016, the motion court entered an order (“the order of appointment”) appointing

the public defender to represent Borschnack. It also granted an extension to file an amended post-

conviction motion, setting the deadline for August 1, 2016 (i.e., 90 days after the date of

appointment). There was nothing in the record to indicate the court clerk notified the public

defender’s office about this appointment and order. The public defender’s office never filed an

amended motion or otherwise took any action on Borschnack’s behalf.

       Thereafter, Borschnack retained private counsel and on January 23, 2017, retained counsel

entered his appearance on behalf of Borschnack. On March 7, 2017, retained counsel filed a

“Motion to Determine Appointed Counsel’s Abandonment and Allow Additional Time for Filing

of Amended Motion by Retained Counsel.”

       Following an April 12, 2017 hearing on Borschnack’s motion, the motion court entered the

following docket entry:

       PETITIONER APPEARS BY [RETAINED] ATTORNEY . . . COURT GRANTS
       ADDITIONAL 90 DAYS FOR PETITIONER TO FILE AMENDED PETITION.

Ninety days after the motion court entered this order (169 days after retained counsel’s entry of

appearance), Borschnack’s retained counsel filed an amended Rule 29.15 motion for post-

conviction relief on July 11, 2017.




                                                4
           On July 10, 2018, the motion court2 entered its “Judgment” and “Findings of Fact and

Conclusions of Law” based upon a stipulated record. The motion court found that Borschnack’s

amended motion was not timely filed by retained counsel. The motion court then took up and

denied Borschnack’s initial Rule 29.15 motion, finding it only made a conclusory allegation of

ineffective assistance of counsel, without any substantive factual assertions. Borschnack appealed

the judgment.

           In Borschnack v. State, 568 S.W.3d 914 (Mo.App. S.D. 2019), this Court found that the

record on appeal established a presumption that Borschnack was abandoned by his court-appointed

counsel. Id. at 918. This Court further found that the record was not sufficient to determine

whether the motion court’s implicit3 finding of actual abandonment by appointed counsel was

clearly erroneous, so it reversed and remanded with instructions to the motion court to “make an

independent inquiry on the abandonment issue, which is capable of being reviewed by an appellate

court; to make an abandonment determination based upon the record made of such inquiry; and

then to proceed with the case accordingly.” Id. at 920. Mandate issued on March 8, 2019.

           On March 13, 2019, the motion court issued its “Order Requiring Discovery/Evidence on

Issue of Abandonment and Order Requiring Deposition of Movant on Issue of Abandonment and

Order Authorizing Depositions of Other Witnesses on Issue of Abandonment.”

           Thereafter, the parties took the depositions of Borschnack, District Defender Kristina

Starke Olson (“Olson”) of the Appellate Post Conviction East A Office, Area 51, in St. Louis,

Missouri, and District Defender Gwenda Renee Robinson (“Robinson”) of the Appellate Post

Conviction East B Office, Area 51, in St. Louis, Missouri.


2
 We observe that the judge initially assigned to this case recused, and Judge Satterfield was appointed on June 8,
2018.
3
    See Borschnack, 568 S.W.3d at 919 n.6.

                                                          5
       Borschnack testified in his deposition that on April 29, 2016, he filed his pro se Rule 29.15

motion, and that he received a return copy of the motion stamped by the court clerk showing that

the motion had been received and filed. He further testified that on May 3, 2016, he received a

copy of the order of appointment, appointing a public defender to represent him and was granted

an additional 30 days to file an amended motion. Borschnack stated that he was never contacted

by a public defender; he wanted an amended motion filed and never told a public defender

otherwise; and he took no action that would have prevented a public defender from filing an

amended motion.

       Olson testified she was the district defender for the “Missouri State Public Defender

Appellate Post Conviction East A Office” in St. Louis, Robinson was the district defender of the

“East B office,” and that these two offices covered all post-conviction motions filed in the courts

of the Bootheel, including Dunklin County. Olson stated that appointments from Dunklin County

are received through the mail by way of the U. S. Postal Service when the Dunklin County Circuit

Court issues, and the clerk mails, a formal order of appointment to their office. Once that order of

appointment is received, she and Robinson confer and decide whether Office A or Office B will

handle the case, whereupon an attorney from the selected office is assigned. Olson was not aware

of any order of appointment from the Dunklin County Circuit Court regarding Borschnack’s post-

conviction motion; she had no record of any such appointment being made, sent to or received in

her office’s assignment book, which is used to log all such incoming appointment orders; and that

she had no recollection of ever talking with Borschnack, and was unaware of anyone in her office

having spoken with Borschnack.

       Robinson’s testimony was consistent with Olson’s. In relevant part, Robinson testified she

did not recall opening a case for Borschnack, and that her office did not have a record of receiving



                                                 6
any paperwork regarding Borschnack’s Form 40. Robinson also testified that she reviewed her

office’s intake sheet, which would have created a paper trail if any such paperwork or assignment

had been received, and found no record of her office receiving any paperwork or assignment

relating to Borschnack.

       On June 11, 2019, Borschnack’s retained counsel filed a notice that depositions had been

taken and filed with the motion court. On June 12, 2019, the motion court issued an order

requesting that the parties: (1) advise if the discovery and evidence conducted and submitted

concluded the evidence to be presented on the abandonment issue; (2) advise whether the parties

wanted to present the issue to the court by hearing, telephone conference call or by a written

response and opportunity to reply; (3) that “appointed post-conviction counsel should be given

timely and adequate notice of the existence of the motion court’s independent inquiry since if

found to have been appointed and found to have abandoned [Borschnack], then they could face

disciplinary action[]”; and (4) advised that the court would not proceed unless the District

Defender of the Missouri State Public Defender, PCR Division, participates or declines to

participate by so advising the motion court.

       On July 24, 2019, Borschnack’s retained counsel filed a response indicating the parties

agreed the evidence was closed, and the parties wished to proceed by written response and reply.

In addition, Borschnack’s retained counsel advised Robinson and Olson would respond as to

whether they wanted to further participate in the abandonment inquiry. On the same date, Olson

and Robinson responded that they provided all the information they had in their depositions, that

they had nothing further to add, and that they declined to participate further, unless ordered by the

motion court.




                                                 7
        On September 16, 2019, Borschnack, by his retained counsel, filed his written response

and argument on the abandonment issue.

        On October 23, 2019, the motion court entered its “Judgment” and “Findings of Fact and

Conclusions of Law,” denying Borschnack’s motion. The motion court’s findings, as relevant

here, stated:

        In his written memorandum to this Court movant relies exclusively on Luleff v.
        State, 807 S.W.2d 495 (Mo. 1991) for the proposition that this court should find
        that the public defender abandoned movant and therefore this court should appoint
        new counsel and should allow the newly appointed counsel time to amend movant’s
        pro se motion.

        However the facts surrounding the abandonment issue in Luleff are distinguishable
        from this case. In that case the Supreme Court found that “On the day movant filed
        his motion for post-conviction relief, June 28, 1988, the circuit court appointed a
        public defender to represent movant. It appears from the record that counsel was
        notified of the appointment on July 1, 1988. . . . . There is no entry of appearance.”
        Luleff at page 498. (emphasis added).

        In this case, there is absolutely no evidence that the public defender post-conviction
        offices received the order of appointment entered by Judge Mayer. In fact all the
        credible evidence is to the contrary. District Defenders Kristina Starke Olson and
        Gwenda Renee Robinson, being the public defenders who oversaw the only two
        offices that would have received the order of appointment, testified that they had
        not received such an order in movant’s case and that the written records in their
        office confirmed such.

        Further, the docket entries in this case do not reflect that the clerk forwarded the
        Order of Appointment and other documents to the public defender, even though
        Judge Mayer ordered that such a docket entry confirming such be made after the
        order was actually sent. Therefore, it appears from the testimony presented and the
        actual court record that the clerk failed to fulfill that duty. There is nothing in the
        court record to indicate that the order was sent to or received by the public defenders
        or that the public defenders were ever aware of the attempted order of appointment.

        Given the evidence presented, this court cannot find that the public defenders were
        ever appointed or that the public defenders failed to fulfill their obligations under
        Rule 29.15 (e) and (g). Finding abandonment by the public defenders under these
        facts and exposing them to possible disciplinary action would be unjust and is
        unsupported by the record and this court declines to do so.




                                                  8
This current case is more akin to Creighton v. State, 520 S.W.3d 416 (Mo. 2017),
Hopkins v. State, 519 S.W.3d 433 (Mo. 2017), and, Allen v. State, 524 S.W.3d 183
(Mo. App. W.D. 2017) than it is to the Luleff case.

In those cases the courts held that memorandum/notices issued by the motion courts
and sent to and received by public defenders advising them that pro se post-
conviction motions had been filed, did not constitute appointments of counsel.
Even though the public defenders had actually been notified it was the same as if
counsel had never been appointed. The courts held that such notices did not
commence the filing time-lines mandated under Rule 29.15 (g). Instead, the filing
deadlines commenced when the public defenders, considered non-appointed
counsel, entered their appearances in the cases.

Specifically, in Creighton, the motion court issued and sent a memorandum to a
public defender on March 8, 2013, notifying him that the defendant had filed a
pro se motion for post-conviction relief. The State argued that the memorandum
was an appointment of counsel and that the amended motion was untimely. The
Supreme Court held that such memorandum was merely a notification and not an
appointment of counsel triggering the Rule 29.15 (g) time-lines for filing an
amended petition. In that case the public defender subsequently entered his
appearance on May 30, 2013, on behalf of movant and filed the amended motion
on August 28, 2013. The court held that, “Movant’s public defender,
unquestionably qualifies as “any counsel that is not appointed but who enters
an appearance on behalf of movant.” Therefore the court held that consistent with
the plain language of Rule 29.15 (g), the filing period commenced when Movant’s
public defender entered his appearance and so the amended motion was timely filed
in that case. Creighton at page 421.

In this case the court finds that, as in Creighton, Hopkins, and Allen, there was
never an actual appointment of legal counsel made on movant’s behalf based on the
above findings, the record and the credibility of the public defender witnesses. To
hold otherwise would require this court to find that an order that was never sent to
or received by a public defender constituted a valid order of appointment, when, as
held in the above cases, a public defender who actually receives notice from a
motion court that a pro se post-conviction motion has been filed is not considered
appointed by the court.

Further, in this case, as in those cited above, an attorney did subsequently enter his
appearance on behalf of the movant and that entry triggered the 29.15 (g) time-
lines. But unlike those cases the amended motion in this case was not timely filed
after the entry of appearance was filed. Such untimely filing of an amended motion
would ordinarily require this court to conduct an abandonment inquiry on that issue,
however, the entry of appearance in this case was filed by non-appointed private
retained legal counsel. . . . [R]etained private legal counsel do not get the benefit of
the abandonment doctrine.



                                           9
(Emphasis in original).4

          This appeal followed. In one point relied on, Borschnack argues the motion court clearly

erred in rejecting his amended Rule 29.15 motion as being untimely filed in that appointed counsel

abandoned Borschnack, and retained counsel’s motion should therefore have been treated as

timely.

                                               Standard of Review

          “A judgment denying postconviction relief will be affirmed unless its findings and

conclusions are clearly erroneous. Findings and conclusions are clearly erroneous only when this

Court is left with a definite and firm impression that a mistake has been made.” Hamilton v. State,

598 S.W.3d 607, 610 (Mo. banc 2020) (internal quotation and citation omitted).

                                                      Analysis

          Borschnack argues that the motion court clearly erred in “finding that [his] amended Rule

29.15 motion was untimely filed[.]” Specifically, he claims error in “the motion court’s finding

that appointed counsel could not have abandoned [] Borschnack because the circuit court clerk’s

office never mailed the order of appointment to the public defender[,] resulting in the time for

filing the amended Rule 29.15 motion to begin to run upon retained counsel’s entry of

appearance[.]” Borschnack suggests this finding “is unsupported by the civil rules and legal

authority, [is] contrary to the postconviction rules, and ignores the fact that [] Borschnack was

unable to file a timely amended postconviction motion due to the actions of the State.” He claims




4
  The motion court found that the trial court’s order of appointment was not “valid” for lack of mailing or notice. We
do not agree. The order of appointment was valid, although it was not effective such as to trigger appointment of
counsel (and Rule 29.15’s countdown for appointed counsel’s filing of an amended motion). See Rule 29.15 (“The
procedure to be followed for motions filed pursuant to this Rule 29.15 is governed by the rules of civil procedure
insofar as applicable.”); Rule 74.02 (“Every direction of a court made or entered in writing and not included in a
judgment is an order.”). Nevertheless, this distinction is not fatal to the motion court’s judgment in this instance, for
the reasons discussed more fully infra.

                                                          10
prejudice in that “he was denied review of the substantial merits of his amended Rule 29.15 motion

to which he was entitled.”5

         “[T]his Court’s limited review of Rule 29.15 proceedings is premised on the ‘assumption

that the motion court and appointed counsel will comply with all provisions of the rule.’”

Gittemeier v. State, 527 S.W.3d 64, 68-69 (Mo. banc 2017) (quoting Luleff, 807 S.W.2d at 498).

         In adopting the abandonment doctrine, this Court altered its traditional stance and
         ‘recognized that the failure to file an amended motion . . . is not merely a claim of
         ineffective assistance of counsel. Rather, in such a case it is as if counsel had not
         been appointed at all, for counsel has abandoned his or her client.’

Gittemeier, 527 S.W.3d at 569 (quoting Barton v. State, 486 S.W.3d 332, 336 (Mo. banc 2016))

(emphasis added); see also Price, 422 S.W.3d at 298 (equating abandonment by appointed counsel

as “tantamount to a failure of the motion court to appoint counsel under Rule 29.15(e) in the

first instance.”) (emphasis added).

         Inherent in a motion court’s Rule 29.15 duty to appoint counsel is a duty to notify counsel

of that appointment—without such notice, the appointment of counsel is not effective. Here, the

motion court entered an order purporting to appoint the public defender’s office as counsel for

Borschnack, but (as the motion court’s findings indicate) the court clerk’s office failed to send

notice of (and the public defender’s office did not receive) the trial court’s order of appointment.

This was not “abandonment”—which is directed solely at the conduct of appointed counsel 6—


5
  The concept (as Borschnack frames it) of being “entitled” to post-conviction proceedings or remedies is strictly
confined. See McFadden v. State, 553 S.W.3d 289 (Mo. banc 2018):
          Missouri law is well-settled: Individuals convicted of state crimes have no federal constitutional
          right to a state post-conviction proceeding in the first instance. Any such right to a postconviction
          proceeding exists only by statute or this Court’s rules, and the United States Supreme Court has
          stated ‘we are unwilling to accept [ ] that when a State chooses to offer help to those seeking relief
          from convictions, the Federal Constitution dictates the exact form such assistance must assume.’
Id. at 302 (quoting Finley, 481 U.S. at 559, 107 S. Ct. 1990); Dorris, 360 S.W.3d at 270 (“Rules 29.15 and 24.035 are
different—they do not provide a right for any party. The Rules instead create a procedure for a post-conviction relief
system. That system is, at least in part, concerned with preserving the finality of judgment.”).
6
 Gittemeier, 527 S.W.3d at 68 (“The origins of the abandonment doctrine . . . reflect that the doctrine applies only to
appointed counsel.”).

                                                          11
though the effect was similar to abandonment in the respect that it was “as if counsel had not been

appointed at all,” Gittemeier, 527 S.W.3d at 569 (internal quotation and citation omitted), and

“tantamount to a failure of the motion court to appoint counsel . . . in the first instance.” Price,
422 S.W.3d at 298.

           Thus the motion court’s analysis on this issue was correct in that: (1) there was no

abandonment by appointed counsel; (2) because there was no abandonment, retained counsel’s

voluntary entry of appearance on January 23, 2017, began the Rule 29.15 countdown for the filing

of an amended motion; (3) the time for filing an amended motion (March 24, 2017, 90 days after

retained counsel’s entry of appearance) expired before retained counsel filed his amended motion

(on July 11, 2017, one hundred sixty-nine (169) days after entering his appearance for movant.);7

and (4) Borschnack’s initial pro se motion controlled, and since it contained only a legal

conclusion as to “ineffective assistance of counsel,” it was properly denied.

           Borschnack fails to demonstrate that the motion court clearly erred in denying his Rule

29.15 motion, and his point is accordingly denied.8 The motion court’s judgment is affirmed.


WILLIAM W. FRANCIS, JR., J. - OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. - CONCURS

DANIEL E. SCOTT, J. - CONCURS AND FILES SEPARATE CONCURRING OPINION



7
  We observe that retained counsel did not have the benefit of more recent Supreme Court treatment on this issue at
the time of the relevant proceedings below. Our Supreme Court addressed PCR abandonment and amended motion
timeliness in five different hand-downs between retained counsel’s entry of appearance and the motion court’s first
PCR judgment (January 2017—July 2018): Watson v. State, 536 S.W.3d 716 (Mo. banc 2018); Bearden v. State,
530 S.W.3d 504 (Mo. banc 2017); Gittemeier, 527 S.W.3d at 64; Creighton, 520 S.W.3d at 416; Hopkins, 519 S.W.3d
at 433. Two additional hand-downs followed in the next two months: Latham v. State, 554 S.W.3d 397 (Mo. banc
2018); Milner v. State, 551 S.W.3d 476 (Mo. banc 2018). To the extent our high court took seven such cases “because
of the general interest or importance of a question of involved in the case or for the purpose of reexamining existing
law,” MO. CONST. art. V, § 10, see also Rules 83.02 & 83.04, it suggests some uncertainty in the law that might
account for retained counsel’s mistaken apprehension as to what was required under the abandonment doctrine.
8
    We observe that Borschnack raises no other challenges to the motion court’s judgment on the merits.

                                                          12
BILLIE BORSCHNACK,                      )
                                        )
                    Appellant,          )
                                        )
      vs.                               )      No. SD36451
                                        )      Filed: October 29, 2020
STATE OF MISSOURI,                      )
                                        )
                    Respondent.         )

                             CONCURRING OPINION
      I concur, but look back to this case’s first appeal, which was one of 55
reversals/remands to conduct or properly document abandonment inquiries, all on the
heels of 29 others that Judge Bates collected in Williams v. State, 521 S.W.3d 612, 614-
15 (Mo.App. 2016)(Bates, P.J., concurring).1 Our colleagues now repeatedly cite “the


1See Latham v. State, 554 S.W.3d 397 (Mo. banc 2018); Milner v. State, 551 S.W.3d
476 (Mo. banc 2018); Watson v. State, 536 S.W.3d 716 (Mo. banc 2018); Bearden v.
State, 530 S.W.3d 504 (Mo. banc 2017); Showalter v. State, No. ED108085 (Mo.App.
Sept. 15, 2020); Martin v. State, 606 S.W.3d 675 (Mo.App. 2020); Hatmon v. State,
603 S.W.3d 927 (Mo.App. 2020); Brown v. State, 602 S.W.3d 846 (Mo.App. 2020);
McAllister v. State, 600 S.W.3d 300 (Mo.App. 2020); Robinson v. State, 592
S.W.3d 406 (Mo.App. 2020); Eckert v. State, 591 S.W.3d 903 (Mo.App. 2019); Harris
v. State, 584 S.W.3d 795 (Mo.App. 2019); Brunnworth v. State, 583 S.W.3d 505
(Mo.App. 2019); Pickens v. State, 575 S.W.3d 795 (Mo.App. 2019); Pendleton v.
State, 570 S.W.3d 658 (Mo.App. 2019); Barber v. State, 569 S.W.3d 556 (Mo.App.
2019); Borschnack v. State, 568 S.W.3d 914 (Mo.App. 2019); Slavens v. State, 568
S.W.3d 500 (Mo.App. 2019); Baker v. State, 565 S.W.3d 733 (Mo.App. 2018);
Lampkin v. State, 560 S.W.3d 67 (Mo.App. 2018); Oliphant v. State, 557 S.W.3d
541 (Mo.App. 2018); White v. State, 555 S.W.3d 483 (Mo.App. 2018); Guerra-
inconvenience abandonment issues are causing motion courts.” Showalter, slip op. at
4; McAllister, 600 S.W.3d at 303; Barber, 569 S.W.3d at 561. See also Brown, 602
S.W.3d at 851.



Hernandez v. State, 548 S.W.3d 368 (Mo.App. 2018); Staten v. State, 540 S.W.3d
873 (Mo.App. 2018); Carter v. State, 540 S.W.3d 506 (Mo.App. 2018); Hougardy v.
State, 534 S.W.3d 874 (Mo.App. 2017); Mitchell v. State, 528 S.W.3d 454 (Mo.App.
2017); Prine v. State, 527 S.W.3d 930 (Mo.App. 2017); Ross v. State, 527 S.W.3d 116
(Mo.App. 2017); Corwin v. State, 525 S.W.3d 614 (Mo.App. 2017); Southern v.
State, 522 S.W.3d 340 (Mo.App. 2017); Yelton v. State, 522 S.W.3d 285 (Mo.App.
2016); Altic v. State, 521 S.W.3d 615 (Mo.App. 2017); Williams v. State, 521 S.W.3d
612 (Mo.App. 2016); Hewitt v. State, 518 S.W.3d 227 (Mo.App. 2017); Greer v. State,
515 S.W.3d 831 (Mo.App. 2017); Alexander v. State, 515 S.W.3d 822 (Mo.App. 2017);
Hicks v. State, 514 S.W.3d 118 (Mo.App. 2017); Edwards v. State, 514 S.W.3d 68
(Mo.App. 2017); Coleman v. State, 514 S.W.3d 66 (Mo.App. 2017); Politte v. State,
513 S.W.3d 387 (Mo.App. 2017); Moxley v. State, 512 S.W.3d 771 (Mo.App. 2017);
Rhodes v. State, 512 S.W.3d 133 (Mo.App. 2017); Rice v. State, 512 S.W.3d 108
(Mo.App. 2017); Graves v. State, 512 S.W.3d 87 (Mo.App. 2017); Stafford v. State,
510 S.W.3d 906 (Mo.App. 2017); Craigg v. State, 510 S.W.3d 903 (Mo.App. 2017);
Ford v. State, 510 S.W.3d 360 (Mo.App. 2017); Norman v. State, 509 S.W.3d 846
(Mo.App. 2017); White v. State, 505 S.W.3d 456 (Mo.App. 2016); Usry v. State, 504
S.W.3d 815 (Mo.App. 2016); Williams v. State, 503 S.W.3d 301 (Mo.App. 2016);
Williams v. State, 501 S.W.3d 562 (Mo.App. 2016); Price v. State, 500 S.W.3d 324
(Mo.App. 2016); Wilson v. State, 495 S.W.3d 827 (Mo.App. 2016).
    Judge Bates’s earlier list, for the 16 months preceding Williams, included Mahone
v. State, 504 S.W.3d 71 (Mo.App. 2016); Hill v. State, 499 S.W.3d 311 (Mo.App. 2016);
Williams v. State, 494 S.W.3d 638 (Mo.App. 2016); Huffman v. State, 493 S.W.3d
892 (Mo.App. 2016); Sayre v. State, 493 S.W.3d 33 (Mo.App. 2016); Johnson v.
State, 491 S.W.3d 310 (Mo.App. 2016); Price v. State, 489 S.W.3d 358 (Mo.App.
2016); Wright v. State, 488 S.W.3d 263 (Mo.App. 2016); Patton v. State, 488
S.W.3d 143 (Mo.App. 2016); Richard v. State, 487 S.W.3d 504 (Mo.App. 2016);
Wallace v. State, 487 S.W.3d 62 (Mo.App. 2016); Pulliam v. State, 484 S.W.3d 877
(Mo.App. 2016); Austin v. State, 484 S.W.3d 830 (Mo.App. 2016); Adams v. State,
483 S.W.3d 480 (Mo.App. 2016); Rice v. State, 482 S.W.3d 464 (Mo.App. 2016);
Shields v. State, 482 S.W.3d 461 (Mo.App. 2016); Hendricks v. State, 481 S.W.3d
600 (Mo.App. 2016); Frazee v. State, 480 S.W.3d 442 (Mo.App. 2016); McCullough
v. State, 480 S.W.3d 439 (Mo.App. 2016); Silver v. State, 477 S.W.3d 697 (Mo.App.
2015); James v. State, 477 S.W.3d 190 (Mo.App. 2015); Lewis v. State, 476 S.W.3d
364 (Mo.App. 2015); Hawkins v. State, 476 S.W.3d 313 (Mo.App. 2015); Mann v.
State, 475 S.W.3d 208 (Mo.App. 2015); Harris v. State, 474 S.W.3d 600 (Mo.App.
2015); Roberts v. State, 473 S.W.3d 672 (Mo.App. 2015); Lomax v. State, 471 S.W.3d
358 (Mo.App. 2015); Gales v. State, 470 S.W.3d 405 (Mo.App. 2015); and Blackburn
v. State, 468 S.W.3d 910 (Mo.App. 2015). See Williams, 521 S.W.3d at 614 n.1 (Bates,
P.J. concurring).

                                         2
      These recurring problems cast considerable drag on the limited resources of public
defenders, prosecutors, and courts. Judge Bates floated various ideas in Williams, 521
S.W.3d at 614-15, and wondered whether Rules 24.035 and 29.15 “could be revised to
better address the timeliness issue.” Id. at 615. Perhaps our judiciary should investigate
such options. As Judge Bates said: “We see this occur far too often, and no one is the
better for it—not the courts, the lawyers, and certainly not the movants.” Id.

DANIEL E. SCOTT – CONCURRING OPINION AUTHOR




                                            3